On Application for Rehearing.
Breaux, J.
Appellant applied for a revision or amendment of our -decree that it may be made abundantly clear that the court did not •pass upon the merits of the case, hut dismissed the appeal for want of jurisdiction.
In this case we wrote a complete statement and immediately after Arrived at the conclusion that this court was without jurisdiction of the question presented.
The statement of the case may perhaps on hasty reading, lead to the inference that there was some intention to pass upon the issues on the merits. The following, copied from our opinion, shows, we think, that the inference, if reached, is unfounded.
“After an examination of these grounds, we concluded that, as relates to its pleadings, the Fidelity and Deposit Co. is in the same •situation in this case as it was with the case of the Central Manufacturing & Lumber Co. vs. Mutual Building and Homestead Association.”
That case was dismissed by this court for want of jurisdiction.
Our decree in the case here reads:
“For reasons assigned in this case, this appeal is dismissed.”
The syllabus reads:
“This court being without jurisdiction, the appeal is dismissed.”
We can only state now, that which we held before, that the appeal is dismissed for want of jurisdiction.
No part of the claim was considered on the merits, as the court considered that no part of the case came within its jurisdiction.
We therefore re-state:
That the ease was dismissed because the court had no jurisdiction.
Rehearing refused.